FILED
                           NOT FOR PUBLICATION
                                                                           MAR 06 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10045

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00128-TLN-1
 v.

KENNETH DWAYNE OLIVER,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted March 2, 2017**


Before:      HUG, FARRIS, and CANBY, Circuit Judges.

       Kenneth Dwayne Oliver appeals from the district court’s judgment and

challenges his guilty-plea conviction and 130-month sentence for distribution of

cocaine base, possession with intent to distribute methamphetamine, possession


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with intent to distribute cocaine base, and possession with intent to distribute

heroin, all in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Oliver’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Oliver the opportunity to file a pro se supplemental brief. He has filed a

pro se brief. No answering brief has been filed.

         Oliver has waived his right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      We remand to the district court with instructions to correct the judgment to

reflect that the conviction on count 6 is for possession with intent to distribute

cocaine base and the conviction on count 7 is for possession with intent to

distribute heroin. See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.

2000) (remanding sua sponte to correct the judgment).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; Remanded to correct the judgment.




                                           2